EXHIBIT 99.02 AllianceBernstein: Tradition and Change Citigroup Financial Services Conference March 10, 2011 David A. Steyn Chief Operating Officer 1 AllianceBernstein.com Certain statements provided by management in this news release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance of sponsored investment products and separately-managed accounts, general economic conditions, industry trends, future acquisitions, competitive conditions, and current and proposed government regulations, including changes in tax regulations and rates and the manner in which the earnings of publicly-traded partnerships are taxed. AllianceBernstein cautions readers to carefully consider such factors. Further, such forward-looking statements speak only as of the date on which such statements are made; AllianceBernstein undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” and “Cautions Regarding Forward-Looking Statements” in AllianceBernstein’s Form 10-K for the year ended December 31, 2010. Any or all of the forward-looking statements made in this news release, Form 10-K, other documents AllianceBernstein files with or furnishes to the SEC, and any other public statements issued by AllianceBernstein, may turn out to be wrong. It is important to remember that other factors besides those listed in “Risk Factors” and “Cautions Regarding Forward-Looking Statements”, and those listed below, could also adversely affect AllianceBernstein’s financial condition, results of operations and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: <The pipeline of new institutional mandates not yet funded:Before they are funded, institutional mandates do not represent legally binding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at the times currently anticipated. <Our confidence that we will outperform in equities in the months ahead which, combined with an improved risk appetite on the part of investors, will lead to improved flows:We cannot predict the timing or degree of global market growth, nor our absolute or relative investment performance for our clients.The actual performance of the capital markets and other factors beyond our control will affect our investment success for clients and asset flows.Furthermore, improved flows depend on a number of factors, including our ability to deliver consistent, competitive investment performance, which cannot be assured, conditions of financial markets, changes and volatility in political, economic, capital market or industry conditions, consultant recommendations, and changes in our clients’ investment preferences, risk tolerances and liquidity needs. <The degree to which the $89.6 million real estate charge we recorded during the third quarter of 2010 will reduce occupancy costs on existing real estate in 2011 and subsequent years: The charge we recorded during the third quarter and our estimates of reduced occupancy costs in future years are based on existing sub-leases, as well as our current assumptions of when we can sub-lease the remaining space and current market rental rates, which are factors largely beyond our control. If our assumptions prove to be incorrect, we may be forced to take an additional charge and/or our estimated occupancy cost reductions may be less than we currently anticipate. <Our intention to continue to engage in open market purchases of Holding Units, from time to time, to help fund anticipated obligations under our incentive compensation award program:The number of Holding Units needed in future periods to make incentive compensation awards is dependent upon various factors, some of which are beyond our control, including fluctuation in the price of a Holding Unit. <Our confidence that we will deliver consistent, long-term value to all of our stakeholders:Changes and volatility in political, economic, capital market or industry conditions can result in changes in demand for our products and services or impact the value of our assets under management, all of which may significantly hinder our ability to execute on our strategy. Cautions Regarding Forward-Looking Statements 2 AllianceBernstein.com By Client Domicile Firm-Wide Diversification On Annualized Fee Base of $2.1 Billion US Non-US By Channel Institutions Retail Private Client As of December 31, 2010 Source: AllianceBernstein December 31, 2010 AUM: $478 Billion Breadth and Balance Across Channel and Geography 3 AllianceBernstein.com Institutional AUM $272 Billion Value As of December 31, 2010 Source: AllianceBernstein 32% 12% 10% 45% Growth Fixed Income Index The Institutions Channel: Significant Share of Global Institutional Assets 4 AllianceBernstein.com Retail Sales Growth in 2010 In US$ Billions Retail Fixed Income Global High Yield$7.3$11.152% American Income 1.73.394 US Municipal Bond Funds 0.81.8125 Emerging Markets Debt0.00.5— Breadth and Velocity of Sales Momentum 2009 2010% Change As of December 31, 2010 Source: AllianceBernstein The Retail Business: Sales Growth and Product Momentum 5 AllianceBernstein.com Private Client Relationships Source: AllianceBernstein (5)% (5)% Private Client: A History of Growing Long-Term Relationships 6 AllianceBernstein.com Sanford C. Bernstein: Industry Leading Research and Trading Platform Research Trading Sales <A leader in research for nearly 40 years; known for insight, independence, integrity <Today, 375 employees with seven offices in the US, Europe and Asia <Growth driven by expansion of geographic footprint, trading capabilities, research product suite *ITG Survey as of 2009; Greenwich Associates ranking as of 2010. Source: AllianceBernstein 7 AllianceBernstein.com üSolving the DB/DC Dilemma üRisk Reduction Strategies (volatility and inflation risk) üHolistic Exposure to Liquid and Illiquid Alternatives üAppetite for Emerging Market Services üUnconstrained, Cross-Sector Investing üThe Move to Passive üThe Rise of the Global Investor AllianceBernstein and the Future of Money Management 8 Integrated Multi-Insurer Guarantees Auto-Enrollment and Participant Communications Research- Driven Target-Date Construction Open- Architecture Target-Date Fund Structure DB Plan Benefits AUM: Over $30 Billion* *Includes won but not yet funded mandates as of December 31, 2010. Bringing the Best of DB to DC:
